Exhibit 10.21
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
BETWEEN
TETON ENERGY CORPORATION
And
Lonnie R. Brock
(Executive)
          THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 1, 2008, (the “Effective Date”) is entered into by and between Teton
Energy Corporation, a Delaware corporation (the “Company”), and Lonnie R. Brock,
an individual with an address at 219 Gallagher Court, Erie, Colorado 80516, (the
“Executive”) (collectively, the “Parties,” individually, a “Party”).
W I T N E S S E T H:
          WHEREAS, Employee has substantial experience in the Company’s business
and is currently the Company’s Executive Vice President and Chief Financial
Officer; and
 
          WHEREAS, the parties desire to clarify certain portions of this
Agreement and to modify certain of the benefits and obligations provided
hereunder; and
          WHEREAS, the Board has determined that it is in the best interest of
the Company, its affiliates, and its stockholders to assure that the Company
will have the continued dedication of the Executive, notwithstanding the
possibility, threat, or occurrence of a Change in Control (as defined
Article Seven herein); and
          WHEREAS, the Board has determined that it is in the best interests of
the Company and its stockholders to indemnify the Executive for claims for
damages arising out of or relating to the performance of such services to the
Company in accordance with the terms and conditions set forth in this Agreement
and pursuant to Delaware law; and
          WHEREAS, as an inducement to serve and in consideration for such
services, the Company has agreed to indemnify the Executive for claims for
damages arising out of or relating to the performance of such services to the
Company in accordance with the terms and conditions set forth in a separate
agreement, which indemnification agreement is attached as an exhibit hereto and
is incorporated herein by reference; and
          WHEREAS, in order to accomplish these objectives and establish the
rights, duties and obligations of the Parties, which shall be generally stated
herein and which may be more fully stated in other agreements between the
Parties, including equity-based agreements, indemnity agreements, and other
employment or incentive related agreements as the Company or the Board may adopt
from time to time, the Board has caused the Company to enter into this
Agreement;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements set forth herein, the Parties, intending to be legally
bound, hereby agree as follows:
ARTICLE ONE
DEFINITIONS
     1. Definitions. As used in this Agreement:
          1.1 The term “Accrued Obligations,” when used in the case of the
Executive’s death or disability shall mean the sum of (1) that portion of
Executive’s Base Salary that was not previously paid to the Executive from the
last payment date through the Date of Termination, and (2) an amount equal to
12 months salary at the level of the Executive’s Base Salary then in effect, and
(3) all equity-based awards that vest pursuant to the terms of each plan under
which they were awarded.
          1.2 The term “Automatic Extension” shall have the meaning set forth in
Section 2.2 herein.
          1.3 The term “Base Salary”, shall have the meaning set forth in
Section 3.1 herein.
          1.4 The term “Board” shall have the meaning set forth in the recitals.
          1.5 The term “Cash Bonus” shall mean the annual cash incentive awarded
to Executive each year and approved by the Compensation Committee as identified
more fully in Section 3.2 herein.
          1.6 The term “Cause” shall have the meaning set forth in Section 4.3
herein.
          1.7 The term “Common Stock” shall mean the Common Stock, par value
$0.001, of the Company.
          1.8 The term “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors of the Company.
          1.9 The term “Corporate Documents” shall mean the Company’s
Certificate of Incorporation, as amended and/or its Bylaws, as amended.
          1.10 The term “Effective Date” shall have the meaning set forth in the
preamble.
          1.11 The term “Good Reason” shall have the meaning set forth in
Section 4.4 herein.
          1.12 The term “Initial Term” shall have the meaning set forth in
Section 2.2 herein.
          1.13 The term “Severance Benefit” shall have the meaning set forth in
Section 4.7(a)(i) herein.
          1.14 The term “Target Cash Bonus” shall mean the targeted bonus for
the Executive in a specific or current fiscal year as identified more fully in
Section 3.2 herein.
          1.15 The term “Without Cause” shall have the meaning set forth in
Section 4.3 herein.

 



--------------------------------------------------------------------------------



 



          1.16 The term “Without Good Reason” shall have the meaning set forth
in Section 4.5 herein.
ARTICLE TWO
POSITION & DUTIES
     2. Employment.
          2.1 Title. The Executive shall serve as the Executive Vice President
and Chief Financial Officer of the Company and agrees to perform services for
the Company and such other affiliates of the Company, as described in Section 2
herein.
          2.2 Term. The Executive’s employment shall be for an initial term of
two (2) years (“Initial Term”), commencing on the Effective Date. The
Executive’s employment shall be automatically extended on the day after the
second year anniversary of the Effective Date (“Automatic Extension”), and on
each anniversary date thereof, for additional two (2) year periods; provided,
however, that the outstanding term at any time shall never be greater than two
(2) years.
          2.3 Duties and Responsibilities. The Executive shall report to the CEO
and in his capacity as an officer of the Company shall perform such duties and
services as may be appropriate for a senior executive and as are assigned to him
by the CEO. During the term of this Agreement Executive shall, subject to the
direction of the CEO of the Company, oversee and direct such assigned operations
of the Company and shall perform such duties as are customarily performed by an
Executive Vice President and Chief Financial Officer of an oil and gas
exploration company such as the Company or as are otherwise delegated to him
from time to time by the CEO or such other matters and projects as may from time
to time be reasonably assigned to him by the CEO.
          2.4 Performance of Duties. During the term of the Agreement, except as
otherwise approved by the CEO or as provided below, the Executive agrees to
devote his full business time, effort, skill and attention to the affairs of the
Company and its subsidiaries, will use his best efforts to promote the interests
of the Company, and will discharge his responsibilities in a diligent and
faithful manner, consistent with sound business practices. The foregoing shall
not, however, preclude Executive from devoting reasonable time, attention and
energy in connection with the following activities, provided that such
activities do not materially interfere with the performance of his duties and
services hereunder:
     (a) serving as a director or a member of a committee of any company or
organization, if serving in such capacity does not involve any conflict with the
business of the Company or any subsidiary and such other company or organization
is not in competition, in any manner whatsoever, with the business of the
Company or any of its subsidiaries;
     (b) fulfilling speaking engagements;
     (c) engaging in charitable and community activities;
     (d) managing his personal business and investments; and
     (e) any other activity approved of by the Board. For purposes of this
Agreement, any activity specifically listed on Schedule A shall be considered as
having been approved by the Board.

 



--------------------------------------------------------------------------------



 



          2.5 Representations and Warranties of the Executive with Respect to
Conflicts, Past Employers and Corporate Opportunities. The Executive represents
and warrants that:
     (a) his employment by the Company will not conflict with any obligations
which he has to any other person, firm or entity;
     (b) he has not brought to the Company (during the period before the signing
of this Agreement) and he will not bring to the Company any materials or
documents of a former or present employer, nor will he knowingly bring any
confidential information or property of any other person, firm or entity; and
     (c) he will not, without disclosure to and approval of the Board, directly
or indirectly, assist or have an active interest in (whether as a principal,
stockholder, lender, employee, officer, director, partner, venturer, consultant
or otherwise) in any person, firm, partnership, association, corporation or
business organization, entity or enterprise that competes with or is engaged in
a business which is substantially similar to the business of the Company:
provided, however, that ownership of not more than two percent (2%) of the
outstanding securities of any class of any publicly held entity shall not be
deemed a violation of this Section 2.5; provided, further, that any investment
specifically listed on Schedule A shall not be deemed a violation of this
Section 2.5.
          2.6 Activities and Interests with Companies Doing Business with the
Company. In addition to those activities and interests of Executive disclosed on
Schedule A attached hereto, Executive shall promptly disclose to the Board, in
accordance with the Company’s policies, full information concerning any
interests, direct or indirect, he holds (whether as a principal, stockholder,
lender, executive, director, officer, partner, venturer, consultant or
otherwise) in any business which, as reasonably known to Executive, purchases or
provides services or products to, the Company or any of its subsidiaries,
provided that the Executive need not disclose any such interest resulting from
ownership of not more than two (2%) of the outstanding securities of any class
of any publicly held entity.
          2.7 Other Business Opportunities. Nothing in this Agreement shall be
deemed to preclude the Executive from participating in other business
opportunities if and to the extent that: (a) such business opportunities are not
directly competitive with, similar to the business of the Company, or would
otherwise be deemed to constitute an opportunity appropriate for the Company,
(b) the Executive’s activities with respect to such opportunities do not have a
material adverse effect on the performance of the Executive’s duties hereunder,
and (c) the Executive’s activities with respect to such opportunity have been
fully disclosed in writing to the Board.
          2.8 Reporting Location. For purposes of this Agreement, the
Executive’s reporting location shall be Denver, Colorado, which shall include
the metropolitan area within a 40-mile radius from the Company’s current office.

 



--------------------------------------------------------------------------------



 



ARTICLE THREE
COMPENSATION
     3. Compensation.
          3.1 Base Salary. Executive shall receive an initial annual base salary
of Two Hundred Fifteen Thousand Dollars ($215,000.00), payable according to the
Company’s normal payroll policies and procedures, as in effect from time to time
(the “Base Salary”) and subject to all federal, state, and municipal withholding
requirements. The Base Salary shall be reviewed by the CEO, with input from the
Board, annually for any increase.
          3.2 Cash Bonus. The Executive shall be eligible for a Cash Bonus equal
to an amount of up to one hundred percent (100%) of his Base Salary for each
fiscal year he is employed by the Company (pro rata for any fiscal year
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Company for less than twelve (12) full months). Each
Cash Bonus shall be paid no later than the 75th day of the fiscal year next
following the fiscal year in respect of which the Cash Bonus is awarded, unless
the Executive shall elect to defer the receipt of such Cash Bonus that may be
approved by the Board from time to time.
          3.3 Equity-Based Compensation. The Executive shall be entitled to
participate in all equity-based compensation plans offered by the Company to the
same extent as provided to other senior executives of the Company and as
determined by the Board of Directors.
     (a) The Executive understands that as of the date of this Agreement, the
only stock-based plan offered by the Company is the 2005 Long-Term Incentive
Plan.
     (b) Upon a Change of Control, all equity-based compensation will be deemed
to have vested as of the Change of Control Effective Date (as defined
Section 7.1 herein).
          3.4 Participation In Benefit Plans.
     (a) Retirement Plans. Executive shall be entitled to participate, without
any waiting or eligibility periods, in all qualified retirement plans provided
to other executive officers and other key employees.
     (b) Taxes. The Company shall pay, on a grossed-up basis for federal, state,
and local income taxes, the amount of any excise tax payable by Executive as a
result of any payments triggered by this Agreement, or other compensation
agreements between Executive and the Company, or any of its subsidiaries and any
income tax payable by Executive as a result of any payments in Common Stock
triggered by this Agreement or other compensation agreements between Executive
and the Company, or any of its subsidiaries, except as might otherwise be
provided by such benefit plan.
     (c) Life Insurance. The Company will purchase life insurance on the life of
Executive in an amount not less than $2,000,000, the benefits of which will be
payable one-half to the Executive’s beneficiary and one-half to the Company. The
Executive’s “beneficiary” is the person or persons (who may be designated
concurrently, successively or contingently) designated by the Executive in his
last effective writing filed with the Company prior to his death, or if the
Executive shall have failed to make an effective designation, the Executive’s
beneficiary is his spouse, if the Executive is married and his

 



--------------------------------------------------------------------------------



 



spouse is living at the time of each payment, and otherwise his surviving
children. The Executive shall assist the Company in procuring such insurance by
submitting to such examinations and by signing such applications and other
instruments as may be reasonable and as may be required by the insurance
carriers to which application is made for any such insurance. The Executive
represents that, to the best of his knowledge, he is currently insurable at
standard premium rates for life insurance policies.
     (d) Employee Benefit Plans and Insurance. The Executive shall have the
right to participate in employee benefit plans and insurance programs of the
Company that the Company may sponsor from time to time and to receive customary
Company benefits, if those benefits are so offered to other senior executives of
the Company. Nothing herein shall obligate the Executive to accept such benefits
if and when they are offered.
     (e) Vacation.
     (i) The Executive shall be entitled to five (5) weeks of vacation per
calendar year, which vacation level shall be reviewed by the CEO from time to
time. No more than 1.5 times (1.5x) Executive’s authorized annual vacation
allocation may be accrued, at any given time. In the event that Executive has
reached his maximum authorized vacation allocation, accrual will not re-commence
until Executive uses some of his paid vacation credit and thereby brings the
balance below his maximum. Accrued paid vacation credit forfeited because of an
excess balance cannot be retroactively reapplied.
     (ii) Pay will only be provided for any unused, accrued paid vacation credit
at the time of Executive’s separation from the business by the Company.
     (f) Paid Holidays. The Executive shall be entitled to such paid holidays as
are generally available to all employees. As of the date of this Agreement, the
Company’s employees are permitted to observe ten (10) paid holidays.
     (g) Reimbursement of Expenses. Executive shall be entitled to reimbursement
within a reasonable time for all properly documented and approved expenses for
travel. The Company shall reimburse business expenses of Executive directly
related to Company business, including, but not limited to, airfare, lodging,
meals, travel expenses, medical expenses while traveling not covered by
insurance, business entertainment, expenses associated with entertaining
business persons, local expenses to governments or governmental officials,
tariffs, applicable taxes outside of the United States, special expenses
associated with travel to certain countries, supplemental life insurance or
supplemental insurance of any kind or special insurance rates or charges for
travel outside the United States (unless such insurance is being provided by the
Company), rental cars and insurance for rental cars, and any other expenses of
travel that are reasonable in nature or that have been otherwise pre-approved.
Executive shall be governed by the travel and entertainment policy in effect at
the Company.
          3.5 Relocation Expenses. In the event that Executive is required to
move from his primary residence and consents to such move, then Executive shall
be provided with relocation assistance as provided below:

 



--------------------------------------------------------------------------------



 



     (a) Housing and Temporary Lodging. The Company will pay the costs for the
Executive and his family of house-hunting trips and the cost of transporting
Executive, his spouse, furniture, household effects, and vehicles, to the area
in which the Company will be headquartered, in the event that the Company shall
move its corporate headquarters from the Denver, Colorado metropolitan area. In
addition, the Company will pay the cost of Executive’s travel, temporary living
expenses, including housing, whether hotel or apartment, and meals, during the
period prior to Executive’s move to the city in which the Company will be
headquartered.
          3.6 Severance Benefit. In the event that Executive’s employment is
terminated, other than for Cause, Executive shall receive compensation pursuant
to Section 4.7 herein.
          3.7 Payroll Procedures and Policies. All payments required to be made
by the Company to the Executive pursuant to this Article Three shall be paid on
a regular basis in accordance with the Company’s normal payroll procedures and
policies as then in effect.
ARTICLE FOUR
TERMINATION OF EMPLOYMENT
          4.1 Death. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Term.
          4.2 Disability. If the Company determines in good faith that the
Disability (as defined below) of the Executive has occurred during the
Employment Term, the Company may give the Executive notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
hereunder shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”); provided, that, within the
30-day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of the
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.
          4.3 Termination by Company.
     (a) Termination for Cause.
     The Company may terminate the Executive’s employment hereunder for Cause
(as defined below). For purposes of this Agreement, “Cause” shall mean:

 



--------------------------------------------------------------------------------



 



     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties hereunder (other than any such failure
resulting from bodily injury or disease or any other incapacity due to mental or
physical illness) after a written demand for substantial performance is
delivered to the Executive by the Board or the Chief Executive Officer of the
Company, which specifically identifies the manner in which the Board or the
Chief Executive Officer of the Company believes the Executive has not
substantially performed the Executive’s duties; or
     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.
     For purposes of this provision, no act, or failure to act, on the part of
the Executive shall be considered “willful” unless done, or omitted to be done,
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chief Executive Officer or another senior
officer of Company, or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company and its affiliated
companies. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board then in office at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.
     (iii) the Executive’s conviction of, or plea of nolo contendere to, any
felony of theft, fraud, embezzlement or violent crime.
     (b) Termination Without Cause.
     All terminations by the Company that are not for Cause, shall be considered
Without Cause.
               4.4 Termination by Executive. The Executive may terminate the
Executive’s employment hereunder at any time during the Employment Term for Good
Reason (as defined below). For purposes of this Agreement, “Good Reason” shall
mean any of the following (without the Executive’s express written consent):
     (a) The assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), duties, functions, responsibilities or authority as
contemplated by Section 2.3 of this Agreement, or any other action by the
Company that results in a diminution in such position, duties, functions,
responsibilities or authority, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
     (b) Any failure by the Company to comply with any of the provisions of
Section 2.3 of this Agreement, other than an isolated, insubstantial and
inadvertent action

 



--------------------------------------------------------------------------------



 



not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
     (c) The Company’s requiring the Executive to be based at any office or
location other than as provided in Section 2.8 of this Agreement or the
Company’s requiring the Executive to travel on the Company’s or its affiliated
companies’ business to a substantially greater extent than during the three-year
period immediately preceding the Effective Date;
     (d) Any failure by the Company to provide Executive with the compensation
provided for in Article Three, which is not promptly remedied by the Company
after notice thereof given by Executive;
     (e) Any failure by the Company to comply with and satisfy Section 8.1 of
this Agreement; or
     (f) Any purported termination by the Company of the Executive’s employment
hereunder otherwise than as expressly permitted by this Agreement, and for
purposes of this Agreement, no such purported termination shall be effective.
For purposes of this Section 4.4, any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
          4.5 Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive (other than a
termination pursuant to Section 4.1) shall be communicated by a Notice of
Termination (as defined below) to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which (a) indicates the
specific termination provision in this Agreement relied upon, (b) in the case of
a termination for Cause or Good Reason, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (c) specifies the
Date of Termination (as defined in Section 4.7 below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination (i) for Cause shall be given
by the Company, or (ii) for Good Reason shall be given by the Executive, within
a reasonable period of time, not to exceed 120 days, following the occurrence of
or the discovery of the event giving rise to such right of termination. The
failure by the Company or the Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of
Disability, Cause or Good Reason shall not waive any right of the Company or the
Executive hereunder or preclude the Company or the Executive from asserting such
fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.
          4.6 Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Executive’s
employment hereunder, which date shall be (a) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (b) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (c) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, and
(d) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall in no event be earlier
than the date such notice is given; provided, however, that if within 30 days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either

 



--------------------------------------------------------------------------------



 



by mutual written agreement of the parties or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).
          4.7 Obligations of the Company upon Termination.
     (a) Change of Control. If, during the Employment Term, the Company (or
applicable affiliated company) shall terminate the Executive’s employment
hereunder in the event of a Change of Control:
     (i) the Company shall pay to the Executive in a lump sum the sum of
(A) Executive’s Base Salary, if any, which has been earned but not paid through
the Termination Date, (B) an amount equal to two and one-half times (2.5x)
Executive’s Base Salary, (C) an amount equal to the product of (x) the greater
of the Target Cash Bonus in the then current fiscal year or the average Cash
Bonus received for the prior three (3) years; (provided, however, that if
Executive has been employed by the Company for fewer than three (3) years, then
the average of the Cash Bonus actually paid by the Company for prior period
shall be used; provided, further, that in the event the Executive has not
received a Cash Bonus then the Target Cash Bonus shall be used) times (y) two
and one-half (2.5), and (D) any accrued vacation or other pay pursuant to the
Company’s vacation policy, to the extent not previously paid or taken; provided,
further, that the benefit provided by this Section 4.7(a)(i) shall not be
available to the Executive in the event of a termination of employment other
than in the event of a Change of Control;
     (ii) all stock options, stock appreciation rights, and restricted stock
shall immediately vest;
     (iii) all stock options and stock appreciation rights shall be payable in
Common Stock;
     (iv) all outstanding performance share units shall immediately vest and
     (v) the Company shall pay, on a grossed-up basis (as determined in the same
manner as under Section 3.4(b) herein) the amount of any excise and income taxes
payable by Executive as a result of any payments in Common Stock triggered by
this Agreement, or other agreements between Executive and the Company, or any of
its subsidiaries.
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice or arrangement or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits hereinafter referred to as
the “Other Benefits”).
     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the

 



--------------------------------------------------------------------------------



 



Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
90 days of the Date of Termination) and the timely payment or settlement of any
other amount pursuant to the Other Benefits and (ii) treatment of all other
compensation under existing plans as provided by the terms and rules of those
plans; provided, that the Company and the Executive agree that Award Agreements
issued under the Company’s 2005 Long-term Incentive Plan shall continue to
provide for accelerated vesting upon a participant’s death or disability on the
same terms that those Award Agreements currently provide for such vesting for so
long as this Agreement remains in force.
     (c) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Executive, other than
for payment of Accrued Obligations (which shall be paid to the Executive in a
lump sum in cash within 90 days of the Date of Termination) and the timely
payment or settlement of any other amount pursuant to the Other Benefits, and
(ii) treatment of all other compensation under existing plans as provided by the
terms and rules of those plans; provided, that the Company and the Executive
agree that Award Agreements issued under the Company’s 2005 Long-term Incentive
Plan shall continue to provide for accelerated vesting upon a participant’s
death or disability on the same terms that those Award Agreements currently
provide for such vesting for so long as this Agreement remains in force.
     (d) Good Reason; Other Than for Cause or Change of Control. If, during the
Employment Term, the Company (or applicable affiliated company) shall terminate
the Executive’s employment hereunder other than for Cause or as a consequence of
a Change of Control, this Agreement shall terminate without further compensation
obligations to the Executive, other than for (i) payment of Accrued Obligations
(which shall be paid to the Executive in a lump sum in cash within 90 days of
the Date of Termination) and the timely payment or settlement of any other
amount pursuant to the Other Benefits and (ii) treatment of all other
compensation under existing plans as provided by the terms and rules of those
plans.
     (e) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive other than the
obligation to pay to the Executive Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Executive and any
accrued vacation or other pay pursuant to the Company’s vacation policy, in each
case to the extent theretofore unpaid and to reimburse expenses pursuant to
Section 3.4(g) incurred prior to the Termination Date. If the Executive
voluntarily terminates the Executive’s employment during the Employment Term,
excluding a termination either for (i) Good Reason or (ii) a Change of Control,
this Agreement shall terminate without further compensation obligations to the
Executive, other than for that portion of Executive’s Base Salary that was not
previously paid to the Executive from the last payment date through the
effective date of the Executive’s voluntary termination plus the amount of any
compensation previously deferred by the Executive, and any accrued vacation or
other pay pursuant to the Company’s vacation policy, to the extent not
previously paid, in each case to the extent theretofore unpaid, to reimburse
expenses pursuant to Section 3.4(g) incurred prior to the Termination Date and
the timely payment or provision of the Other Benefits, as provided in any
applicable plan; and the Executive shall have no further obligations nor
liability to the Company. In such case, any amounts owed to the Executive shall
be paid

 



--------------------------------------------------------------------------------



 



to the Executive in a lump sum in cash within 90 days of the Date of Termination
subject to applicable laws and regulations.
          4.8 Continuation of Payments During Disputes. The Parties agree that
in the case of:
     (a) termination which the Company contends is for Cause, but Executive
claims is not for Cause; or
     (b) termination by Executive under Section 4.4 herein,
the Company shall continue to pay all compensation due to Executive hereunder
until the resolution of such dispute, but the Company shall be entitled to
repayment of all sums so paid, if it ultimately shall be determined by a court
of competent jurisdiction, in a final non-appealable decision, that the
termination was for Cause or such termination by Executive was not authorized
under Section 4.4 herein, and all sums so repaid shall bear interest from the
date on which such court makes such determination at the Prime Rate as published
in The Wall Street Journal on the date on which such court makes such
determination. Any such reimbursement of payments by Executive shall not include
any legal fees or other loss, costs, or expenses incurred by the Company,
notwithstanding any provision of the Indemnification Agreement, which is
attached as Exhibit A and is considered a part of this Agreement.
ARTICLE FIVE
INDEMNIFICATION
     5. Indemnification. The Executive shall be indemnified and held harmless
pursuant to the terms and conditions set forth in the Indemnification Agreement
substantially in the form attached as Exhibit A hereto.
ARTICLE SIX
CONFIDENTIALITY
     6. Confidentially; Non-Competition; and Non-Solicitation.
          6.1 Confidentiality. In consideration of employment by the Company and
Executive’s receipt of the salary and other benefits associated with Executive’s
employment, and in acknowledgment that (a) the Company is engaged in the oil and
gas business, (b) the Company maintains secret and confidential information,
(c) during the course of Executive’s employment by the Company such secret or
confidential information may become known to Executive, and (d) full protection
of the Company’s business makes it essential that no employee appropriate for
his or her own use, or disclose such secret or confidential information,
Executive agrees that during the time of Executive’s employment and for a period
of one (1) year following the termination of Executive’s employment with the
Company, Executive agrees to hold in strict confidence and shall not, directly
or indirectly, disclose or reveal to any person, or use for his own personal
benefit or for the benefit of anyone else, any trade secrets, confidential
dealings, or other confidential or proprietary information of any kind, nature,
or description (whether or not acquired, learned, obtained, or developed by
Executive alone or in conjunction with others) belonging to or concerning the
Company or any of its subsidiaries, except (i) with the prior written consent of
the Company duly authorized by its Board, (ii) in the course of the proper
performance of Executive’s duties hereunder, (iii) for information (x) that
becomes generally available to the public other than as a result of

 



--------------------------------------------------------------------------------



 



unauthorized disclosure by Executive or his affiliates or (y) that becomes
available to Executive on a nonconfidential basis from a source other than the
Company or its subsidiaries who is not bound by a duty of confidentiality, or
other contractual, legal, or fiduciary obligation, to the Company, or (iv) as
required by applicable law or legal process. Notwithstanding the foregoing, this
Section is not intended, nor shall be construed, to prohibit Executive’s use of
Executive’s general knowledge, skill and experience or Executive’s inventive
powers.
          6.2 Non-Competition. During Executive’s employment with the Company
and for so long as Executive receives any Severance Benefit or is receiving any
Severance Amount provided under Section 4.7 of this Agreement in respect of the
termination of his employment, Executive shall not be engaged as an officer or
executive of, or in any way be associated in a management or ownership capacity
with any corporation, company, partnership or other enterprise or venture which
conducts a business which is in direct competition with the business of the
Company; provided, however, that Executive may own not more than two percent
(2%) of the outstanding securities, or equivalent equity interests, of any class
of any corporation, company, partnership, or either enterprise that is in direct
competition with the business of the Company, which securities are listed on a
national securities exchange or traded in the over-the-counter market. For
purposes of this Agreement, if Executive is paid a lump sum Severance Amount
then it shall be deemed that Executive is continuing to receive a Severance
Benefit or Severance Amount for the number of months of Executive’s Base Salary
represented by the lump sum payment and shall be measured from the date such
payment is received. It is expressly agreed that the remedy at law for breach of
this covenant is inadequate and that injunctive relief shall be available to
prevent the breach thereof.
          6.3 Non-Solicitation. Executive also agrees that he will not, directly
or indirectly, during the term of his employment or within one (1) year after
termination of his employment for any reason, in any manner, encourage,
persuade, or induce any other employee of the Company to terminate his
employment, or any person or entity engaged by the Company to represent it to
terminate that relationship without the express written approval of the Company.
It is expressly agreed that the remedy at law for breach of this covenant is
inadequate and that injunctive relief shall be available to prevent the breach
thereof.
ARTICLE SEVEN
CHANGE OF CONTROL
     7. Certain Definitions.
          7.1 Change of Control Effective Date. The “Change of Control Effective
Date” shall mean the first date during the Change of Control Period (as defined
in Section 7.2) on which a Change of Control occurs. Notwithstanding anything in
this Agreement to the contrary, if a Change of Control occurs and if the
Executive’s employment with the Company (or applicable affiliated company) is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Change of Control Effective Date” shall mean the date immediately
prior to the date of such termination of employment.
          7.2 Change of Control Period. The “Change of Control Period” shall
mean the period commencing on the date of this Agreement and ending on the third
anniversary of such date; provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of

 



--------------------------------------------------------------------------------



 



such date (such date and each annual anniversary thereof herein referred to as
the “Renewal Date”), the Change of Control Period shall be automatically
extended so as to terminate three years after such Renewal Date.
          7.3 Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (A) the then outstanding Common Shares the Company (the
“Outstanding Shares”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this Subsection 7.3(a) the following acquisitions shall not
constitute a Change of Control: (w) Company-sponsored recapitalization that is
approved by the Incumbent Board, as defined below; (x) a capital raise initiated
by the Company where the Incumbent Board remains for at least 548 days after the
closing date of the raise, or (y) an acquisition of another company or asset(s)
initiated by the Company and where the Company’s shareholders immediately after
the transaction own at least 51% of the equity of the combined concern; or
     (b) individuals who, as of the date of this Agreement, constitute the
Company’s Board (the “Incumbent Board”) cease for any reason to constitute a
majority of such Board of Directors; provided, however, that any individual
becoming a director of the Company shareholders subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders was
approved by a vote of a majority of the directors of the Company then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Company Board; or
     (c) consummation of a reorganization, merger, amalgamation or consolidation
of the Company, with or without approval by the shareholders of the Company, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (i) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such reorganization, merger, amalgamation
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, amalgamation or consolidation,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding a parent of the Company that may come into being after
the date of this Agreement through any transaction deliberately undertaken by
the Company after an affirmative vote of its Incumbent Directors and the Company
shareholders), any employee benefit plan (or related trust) of the Company or
such company resulting from such reorganization, merger, amalgamation or
consolidation, and any Person beneficially owning, immediately prior to such
reorganization, merger, amalgamation or

 



--------------------------------------------------------------------------------



 



consolidation, directly or indirectly, 15% or more of the Outstanding Shares or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 15% or more of, respectively, the then outstanding shares of
common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation or the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors, and (ii) a majority of the members of
the board of directors of the company resulting from such reorganization,
merger, amalgamation or consolidation were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, amalgamation or consolidation; or
     (d) consummation of a sale or other disposition of all or substantially all
the assets of the Company, with or without approval by the shareholders of the
Company, other than to a corporation or entity, with respect to which following
such sale or other disposition, (i) more than 50% of, respectively, the then
outstanding shares of common stock (or equivalent security) of such corporation
or entity and the combined voting power of the then outstanding voting
securities of such corporation or entity entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Outstanding Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Shares and Outstanding Voting Securities, as the
case may be, (ii) no Person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation or entity, and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 15% or more of the Outstanding Shares or Outstanding
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 15% or more of, respectively, the then outstanding shares of common
stock (or equivalent security) of such corporation or entity or the combined
voting power of the then outstanding voting securities of such corporation or
entity entitled to vote generally in the election of directors, and (C) a
majority of the members of the board of directors of such corporation or entity
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Incumbent Board providing for such sale or other
disposition of assets of the Company; or
     (e) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
ARTICLE EIGHT
MISCELLANEOUS
     8. Miscellaneous.
          8.1 Benefit. This Agreement shall inure to the benefit of and be
binding upon each of the Parties, and their respective successors. This
Agreement shall not be assignable by any Party without the prior written consent
of the other Party. The Company shall require any successor, whether direct or
indirect, to all or substantially all the business and/or assets of the Company
to expressly assume and agree to perform, by instrument in a form reasonably
satisfactory to Executive, this Agreement and any other agreements

 



--------------------------------------------------------------------------------



 



between Executive and the Company or any of its subsidiaries, in the same manner
and to the same extent as the Company.
          8.2 Governing Law. This Agreement shall be governed by, and construed
in accordance with the laws of the State of Colorado without resort to any
principle of conflict of laws that would require application of the laws of any
other jurisdiction; provided, however, that Delaware law shall govern with
respect to the Executive’s rights under a Change of Control under Article Seven
herein.
          8.3 Counterparts. This Agreement may be executed in counterparts and
via facsimile, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same Agreement. Each such
counterpart shall become effective when one counterpart has been signed by each
Party thereto.
          8.4 Headings. The headings of the various articles and sections of
this Agreement are for convenience of reference only and shall not be deemed a
part of this Agreement or considered in construing the provisions thereof.
          8.5 Severability. Any term or provision of this Agreement that shall
be prohibited or declared invalid or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
declaration, without invalidating the remaining terms and provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction, and if any term or provision of this Agreement is held by any
court of competent jurisdiction to be void, voidable, invalid or unenforceable
in any given circumstance or situation, then all other terms and provisions
hereof, being severable, shall remain in full force and effect in such
circumstance or situation, and such term or provision shall remain valid and in
effect in any other circumstances or situation.
          8.6 Construction. Use of the masculine pronoun herein shall be deemed
to refer to the feminine and neuter genders and the use of singular references
shall be deemed to include the plural and vice versa, as appropriate. No
inference in favor of or against any Party shall be drawn from the fact that
such Party or such Party’s counsel has drafted any portion of this Agreement.
          8.7 Equitable Remedies. The Parties hereto agree that, in the event of
a breach of this Agreement by either Party, the other Party, if not then in
breach of this Agreement, may be without an adequate remedy at law owing to the
unique nature of the contemplated relationship. In recognition thereof, in
addition to (and not in lieu of) any remedies at law that may be available to
the non-breaching Party, the non-breaching Party shall be entitled to obtain
equitable relief, including the remedies of specific performance and injunction,
in the event of a breach of this Agreement, by the Party in breach, and no
attempt on the part of the non-breaching Party to obtain such equitable relief
shall be deemed to constitute an election of remedies by the non-breaching Party
that would preclude the non-breaching Party from obtaining any remedies at law
to which it would otherwise be entitled.
          8.8 Attorney’s Fees. If any Party hereto shall bring an action at law
or in equity to enforce its rights under this Agreement, the prevailing Party in
such action shall be entitled to recover from the Party against whom enforcement
is sought its costs and expenses incurred in connection with such action
(including fees, disbursements and expenses of attorneys and costs of
investigation). In the event that Executive institutes any legal action to
enforce Executive’s legal rights hereunder, or to recover damages for breach of
this Agreement, Executive, if Executive prevails in whole or in part, shall be
entitled to recover from the Company reasonable attorneys’ fees and
disbursements incurred by Executive with respect to the claims or matters on
which Executive has prevailed.

 



--------------------------------------------------------------------------------



 



          8.9 No Waiver. No failure, delay or omission of or by any Party in
exercising any right, power or remedy upon any breach or default of any other
Party, or otherwise, shall impair any such rights, powers or remedies of the
Party not in breach or default, nor shall it be construed to be a waiver of any
such right, power or remedy, or an acquiescence in any similar breach or
default; nor shall any waiver of any single breach or default be deemed a waiver
of any other breach or default theretofore or thereafter occurring. Any waiver,
permit, consent or approval of any kind or character on the part of any Party of
any provisions of this Agreement must be in writing and be executed by the
Parties and shall be effective only to the extent specifically set forth in such
writing.
          8.10 Remedies Cumulative. All remedies provided in this Agreement, by
law or otherwise, shall be cumulative and not alternative.
          8.11 Amendment. This Agreement may be amended only by a writing signed
by all of the Parties hereto.
          8.12 Entire Contract. This Agreement and the documents and instruments
referred to herein constitute the entire contract between the parties to this
Agreement and supersede all other understandings, written or oral, with respect
to the subject matter of this Agreement.
          8.13 Survival. This Agreement shall constitute a binding obligation of
the Company and any successor thereto. Notwithstanding any other provision in
this Agreement, the obligations under Articles 5 and 6 shall survive termination
of this Agreement.
          8.14 Savings Clause. Notwithstanding any other provision of this
Agreement, if the indemnification provisions in Exhibit A hereto or any portion
thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Executive as to
Expenses, judgments, fines, penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.
          8.15 Modifications and Waivers. Notwithstanding any other provision of
this Agreement, the indemnification provisions in Exhibit A hereto and the
Change of Control provisions Article Seven herein, may be amended from time to
time to reflect changes in Delaware law or for other reasons.
          8.16 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:
(a) If to Executive:
Lonnie R. Brock
219 Gallagher Court
Erie, CO 80516
(b) If to the Company:
Teton Energy Corporation
600 17th Street – Suite 1600 North
Denver, CO 80202
Attn: CEO

 



--------------------------------------------------------------------------------



 



or to such other address as may have been furnished to Executive by the Company
or to the Company by Executive, as the case may be.
          8.17 No Limitation. Notwithstanding any other provision of this
Agreement, for avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit Executive’s rights under Delaware law or the Company’s
Corporate Documents.
          8.18 Non-Binding Mediation. Before commencing any legal proceeding in
any court of law, any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive’s employment, including, but not limited
to, any state or federal statutory claims, shall first be submitted to
non-binding mediation in Denver, Colorado, before a sole mediator selected from
Judicial Arbitration and Mediation Services, Inc., Denver, Colorado, or its
successor (“JAMS”), or if JAMS is no longer able to supply the mediator, such
mediator shall be selected from the American Arbitration Association, provided,
however, that provisional injunctive relief may, but need not, be sought by
either party to this Agreement in a court of law while mediation proceedings are
pending
[Signatures Follow On Next Page]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have set their hands and seals
hereunto on the date first above written.

                      Teton Energy Corporation       EXECUTIVE    
 
                   
By:  
/s/ Karl F. Arleth       By: /s/ Lonnie R. Brock    
Name: 
Karl F. Arleth       Name:  Lonnie R. Brock    
Title:
President & CEO                

 



--------------------------------------------------------------------------------



 



Schedule A
Outside Activities
Lonnie R. Brock

                                                      Date Hired                
                    or                     Annual Time   Company or   Nature of
    Commenced                     Commitment, (time   Project Name   Business  
  Involvement     Position     Compensation     away from office)  

Dated: January 1, 2008
Initials: Executive:                           Company:                     
[Executive and Company agree that there are no outside activities]

 



--------------------------------------------------------------------------------



 



Exhibit A
Indemnification Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Restricted Stock Agreement

 